Citation Nr: 0837952	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include a secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran retired in December 1978 after having served more 
than 22 years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
prostate cancer.  

In July 2004, the veteran requested an increased rating for 
his service-connected prostatitis, which is currently rated 
as 0 percent disabling.  To date, that issue has not been 
considered by VA and it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran advanced two separate issues in his July 2004 
claim: 1) an increased rating (IR) claim for his service-
connected prostatitis; and 2) a claim for secondary service 
connection (SSC) for prostate cancer.  In July 2004, the RO 
provided the veteran with a VCAA letter that only addressed 
the notice requirements for the IR claim.  Yet, in its 
December 2004 rating decision, the RO adjudicated the SSC 
claim.  Because to date the veteran has not received element 
one notice of the criteria necessary to substantiate his 
claim of service connection for prostate cancer, to 
specifically include on a secondary basis, the Board has no 
discretion and must remand this matter.  

On remand, because the veteran filed his claim in July 2004, 
i.e., prior to October 10, 2006, this notice must relate to 
the criteria for secondary service connection in effect at 
the time he submitted his claim.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a fully compliant 
notice under 38 U.S.C.A. §5103(a) and 
38 C.F.R. § 3.159(b) that includes but 
is not limited to an explanation as to 
what information or evidence is needed 
to substantiate his claim for service 
connection for prostate cancer under 
38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, information on what 
evidence VA will obtain for the veteran 
and what evidence he should obtain and 
submit.  Additionally, provide the 
veteran with proper notice of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
in accordance with the requirements set 
forth in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Allow the 
appropriate time for response.

2.  Then, readjudicate the appeal.  In 
considering whether secondary service 
connection is warranted, the RO must 
consider the claim under former 
38 C.F.R. § 3.310, in effect prior to 
October 10, 2006.  If the benefits 
sought on appeal are not granted, the 
AMC should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

